BELCHER, Judge
This is an appeal from an order .entered in a habeas corpus proceeding remanding appellant to custody for extradition to the State of New Mexico.
The executive warrant of the Governor of Texas, which appears regular on its face, and the accompanying and supporting documents were introduced in evidence. They made out a prima facie case that the accused is a fugitive from justice and subject to extradition.
The appellant did not testify or call any witnesses, but he offered the affidavit of Jack Barth who apparently is the same person that signed the complaint charging appellant with the crime of disposing of mortgaged property. Said complaint and warrant of arrest issued thereon in connection with the requisition were introduced in evidence by the state.
An examination of the affidavit of Jack Barth reveals no issue or defense in favor of the appellant. No brief has been filed in his behalf.
The executive warrant of the Governor of Texas, the requisition and annexed supporting instruments were sufficient to authorize the trial court to conclude as he did and remand appellant for extradition. McClung v. State, 162 Tex. Cr. R. 354, 285 S.W. 2d 369.
The judgment is affirmed.
Opinion approved by the Court.